              Case 18-12491-CSS              Doc 1408        Filed 08/29/19         Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------- x
In re:                                                          :     Chapter 11
                                                                :
                                                            1
PROMISE HEALTHCARE GROUP, LLC, et al., :                              Case No. 18-12491 (CSS)
                                                                :     (Jointly Administered)
                  Debtors.                                      :
                                                                :
                                                                      Related Doc. No. 1320
                                                                :
--------------------------------------------------------------- x

      CERTIFICATE OF NO OBJECTION REGARDING THIRD COMBINED
      MONTHLY AND THIRD INTERIM APPLICATION OF M. J. RENICK &
    ASSOCIATESS LLC, AS FEE EXAMINER, FOR COMPENSATION AND FOR
     REIMBURSEMENT OF EXPENSES FOR THE INTERIM PERIOD FROM
                  MAY 1, 2019 THROUGH JULY 30, 2019

         The undersigned hereby certifies that he has received no formal or informal objec-
 tion or response to the Third Combined Monthly and Third Interim Fee Application of
 M. J. Renick & Associates LLC, as Fee Examiner, for Compensation and for Reim-
 bursement of Expenses for the Interim Period from May 1, 2019 through July 31,
 2019 [Docket No. 1320] (the “Application”) filed on behalf of the undersigned on August
 7, 2019. The undersigned further certifies that he has reviewed the docket in these cases
 and that no objection or response to the Application appears thereon. The notice attached


 1 The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identi-
 fication number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilita-
 tion Hospital, L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895),
 Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC
 (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties
 at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise
 Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc.
 (9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital
 of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The
 Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Prom-
 ise Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt
 Lake, Inc. (0659), Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104),
 Promise Properties of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreve-
 port, LLC (9057), Promise Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing
 Facility of Wichita Falls, Inc. (1791), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), St. Alex-
 ius Hospital Corporation #1 (2766), St. Alexius Properties, LLC (4610), Success Healthcare 1, LLC (6535),
 Success Healthcare 2, LLC (8861), Success Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947),
 LH Acquisition, LLC (2328), Promise Behavioral Health Hospital of Shreveport, Inc. (1823), Promise Reju-
 venation Centers, Inc. (7301), Promise Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology
 Development and Services Company, Inc. (7766). The mailing address for the Debtors, solely for purposes of
 notices and communications, is 999 Yamato Road, 3rd FL, Boca Raton, FL 33431.
          Case 18-12491-CSS         Doc 1408     Filed 08/29/19     Page 2 of 2



to the Application established a deadline of August 27, 2019 at 4:00 p.m. (Eastern Time)
for filing and service of objections or responses to the Application and a hearing on the
Application is currently scheduled for September 10, 2019 at 2:00 p.m. (Eastern Time).

Dated: August 29, 2019                              M.J. Renick & Associates LLC
       New Rochelle, New York

                                                    /s/M. Jacob Renick
                                                    M. Jacob Renick
                                                    51 Seacord Road
                                                    New Rochelle, NY 10804
                                                    Telephone: (914) 813-0880
                                                    Facsimile: (914) 840-8590
                                                    E-mail:     jrenick@mjrenick.com

                                                    Fee Examiner




                                             2
